SUPREME COURT OF THE STATE OF NEW YORK
             Appellate Division, Fourth Judicial Department

1367
CA 14-00218
PRESENT: SMITH, J.P., PERADOTTO, CARNI, VALENTINO, AND DEJOSEPH, JJ.


IN THE MATTER OF TECHNIPLEX ASSOCIATES, L.P.,
PETITIONER-RESPONDENT,

                     V                            MEMORANDUM AND ORDER

TOWN AND VILLAGE OF EAST ROCHESTER,
RESPONDENTS-APPELLANTS.
(APPEAL NO. 2.)


LACY KATZEN LLP, ROCHESTER (JOHN T. REFERMAT OF COUNSEL), FOR
RESPONDENTS-APPELLANTS.

WARD GREENBERG HELLER & REIDY LLP, ROCHESTER (DANIEL P. PURCELL OF
COUNSEL), FOR PETITIONER-RESPONDENT.


     Appeal from an order of the Supreme Court, Monroe County (Matthew
A. Rosenbaum, J.), entered October 24, 2013 in a proceeding pursuant
to RPTL article 7. The order, among other things, granted the
petitions in part and ordered respondents to correct the assessment
rolls and to refund the tax overpayments with interest.

     It is hereby ORDERED that the order so appealed from is
unanimously affirmed without costs.

     Same Memorandum as in Matter of Techniplex III, a Partnership v
Town & Vil. of E. Rochester ([appeal No. 1] ___ AD3d ___ [Feb. 6,
2015]).




Entered:   February 6, 2015                     Frances E. Cafarell
                                                Clerk of the Court